Exhibit 10.27

 

 

 

Supplement to the

Managing Director Employment
Contract

dated 28 June 2012

 

between

 

Bruker Daltonik GmbH
Fahrenheitstr. 4
28359 Bremen

 

- hereinafter referred to as ‘Company’ -

 

and

 

Mr. Jürgen Srega
Hohenkampsweg 24f
28355 Bremen

 

 

Nachtrag zum

Geschäftsführeranstellungs
vertrag

vom 28. Juni 2012

 

zwischen

 

der Bruker Daltonik GmbH
Fahrenheitstr. 4
28359 Bremen

 

- im Folgenden „Gesellschaft“ genannt -

 

und

 

Herrn Jürgen Srega
Hohenkampsweg 24f
28355 Bremen

 









Picture 1 [ex-10d27g001.jpg]

Preamble

Mr. Srega has been appointed Managing Director of the Company. On 28 June 2012,
the Company and Mr. Srega concluded a Managing Director Employment Contract
(hereinafter referred to as Managing Director Employment Contract), the
provision of which in Section 12 Item 5 states that the employment relationship
ends at the end of the month in which the Managing Director reaches the
statutory retirement age. The Company and Mr. Srega agree that the Managing
Director Employment Contract shall continue beyond this point in time even after
the Managing Director has reached the statutory retirement age on 30 April 2020.
The following supplement to the Managing Director Employment Contract shall
therefore be concluded:

Präambel

Herr Jürgen Srega ist zum Geschäftsführer der Gesellschaft bestellt. Die
Gesellschaft und Herr Srega haben am 28. Juni 2012 einen
Geschäftsführeranstellungsvertrag (nachfolgend
Geschäftsführeranstellungsvertrag) abgeschlossen, ausweislich dessen Regelung in
§ 12 Nr. 5 das Dienstverhältnis mit Ablauf des Monats endet, in dem der
Geschäftsführer das gesetzliche Regelrentenalter erreicht. Die Gesellschaft und
Herr Srega sind sich einig, dass der Geschäftsführeranstellungsvertrag auch nach
Erreichen des gesetzlichen Regelrentenalters des Geschäftsführers am 30. April
2020 über diesen Zeitpunkt hinaus fortbestehen soll. Es wird daher nachfolgender
Nachtrag zum Geschäftsführeranstellungsvertrag abgeschlossen:

 

Article 1

The Managing Director Employment Contract shall be amended as follows:

 

Artikel 1

Der Geschäftsführeranstellungsvertrag wird wie folgt angepasst:

(1)           Section 5  (Occupational Pension Scheme, Direct Insurances) shall
be deleted in its current form and reworded as follows:

Insofar as this is possible under the provisions of the respective insurer, the
Company shall, for the term of the employment contract beyond 30 April 2020,
continue the occupational pension commitments of Allianz (relief fund) as well
as MetallRente (pension fund) with the contribution payments of EUR 5.500
monthly (relief fund) and EUR 2.846,35 annually (pension fund). The remaining
direct commitment of CosmosDirekt, however, expires on 1 November 2019 and shall
be paid out by CosmosDirekt to Mr. Srega as a capital payment. There are no
other commitments under the occupational pension scheme.

(1)        § 5  (Betriebliche Altersversorgung, Direktversicherungen) entfällt
in der bisherigen Fassung und wird wie folgt neu gefasst:

Die Gesellschaft wird, soweit dies nach den Bestimmungen des jeweiligen
Versicherers möglich ist, die Zusagen der betrieblichen Altersversorgung bei der
Allianz (Unterstützungskasse) sowie die MetallRente (Pensionskasse) mit den
Beitragszahlungen in Höhe von EUR 5.500 monatlich (Unterstützungskasse) bzw. EUR
2.846,35 jährlich (Pensionskasse) auch über den 30. April 2020 hinaus für die
Laufzeit des Anstellungsvertrages fortführen. Die im Übrigen noch bei der
CosmosDirekt bestehende Direktzusage läuft hingegen mit dem 01. November 2019
aus und wird von CosmosDirekt als Kapitalzahlung an Herrn Srega ausgezahlt.
Sonstige etwaige Zusagen der betrieblichen Altersversorgung bestehen nicht.

(2)           Section 12 Item 1 (Term of Contract, Termination and
Indemnification) shall be reworded as follows in the event that Item 4 is
omitted:

1.             This employment contract shall be continued indefinitely beyond
30 April 2020. Both parties have the right to terminate this employment contract
by giving twelve months’ notice with effect from the end of the month, whereby a
written notice of dismissal shall also

(2)        § 12 Ziffer 1 (Vertragsdauer, Kündigung und Freistellung) wird bei
Entfall von Ziffer 4 wie folgt neu gefasst:

1.          Dieser Anstellungsvertrag wird über den 30. April 2020 hinaus
unbefristet fortgesetzt. Beide Seiten haben das Recht, diesen Anstellungsvertrag
mit einer Frist von zwölf Monaten zum Monatsende ordentlich zu kündigen, wobei
auch die schriftliche Mitteilung der Abberufung als ordentliche Kündigung gilt,
soweit sich aus der Abberufungsmitteilung nicht etwas anderes

 





2



Picture 1 [ex-10d27g001.jpg]

 

be deemed to be an ordinary termination, unless otherwise stated in the notice
of dismissal and unless extraordinary termination is declared.

ergibt und soweit keine außerordentliche Kündigung erklärt wird.

(3)           Section 17  (Miscellaneous) shall be added:

1.             The undersigned Frank Laukien shall make every effort to ensure
that Mr. Srega receives an LTI allocation (Long Term Incentive allocation in
accordance with the Bruker Equity Award Program) in each of the years 2020 and
2021, which corresponds approximately to twice the value of the LTI allocation
in the year 2019. No other LTI allocation has been promised or planned for
subsequent years (2022 et seq.). Mr. Srega acknowledges that this commitment by
Frank Laukien does not constitute any contractual or other right against the
Company or Frank Laukien since the LTI allocations are subject to the respective
decision-making autonomy of the competent bodies.

(3)        § 17  (Sonstiges) wird neu eingefügt:

1.          Der Unterzeichner Frank Laukien wird sich dafür einsetzen, dass Herr
Srega in den Jahren 2020 und 2021 jeweils eine LTI-Zuteilung (Long Term
Incentive-Zuteilung entsprechend dem Bruker Equity Award Programm) erhält,
welche in etwa dem doppelten Wert der LTI-Zuteilung aus dem Jahr 2019
entspricht. Darüber hinaus ist für die Folgejahre (2022 ff.) keine LTI-Zuteilung
zugesagt, bzw. geplant. Herr Srega anerkennt, dass diese Zusage von Frank
Laukien keinerlei vertragliche oder sonstigen Rechte gegen die Gesellschaft oder
Frank Laukien begründet, da die LTI-Zuteilungen unter dem Vorbehalt der
jeweiligen Entscheidungsautonomie der zuständigen Gremien stehen.

2.             The Company accepts the possibility of Mr. Srega giving up his
residence in Bremen and at the same time transferring his principal place of
residence to Berlin in order to take up his place of business there. The Company
shall not bear or reimburse any relocation costs. However, in accordance with
the tax provisions and Section 3 of this employment contract, the Company shall
then reimburse Mr Srega the respective costs of any business trips to Bremen
(including overnight expenses) to a reasonable extent upon presentation of the
relevant receipts

2.          Die Gesellschaft anerkennt die Möglichkeit von Herrn Srega, seinen
Wohnsitz in Bremen aufzugeben und gleichzeitig seinen Hauptwohnsitz nach Berlin
zu verlagern, um dort seinen Dienstsitz zu nehmen. Etwaige Umzugskosten werden
von der Gesellschaft nicht getragen, bzw. erstattet. Jedoch erstattet die
Gesellschaft Herrn Srega sodann nach Maßgabe der steuerlichen Bestimmungen sowie
§ 3 dieses Anstellungsvertrages die jeweiligen Kosten von Dienstreisen nach
Bremen (einschließlich Übernachtungskosten) in angemessenem Umfang gegen Vorlage
der entsprechenden Belege.

 

Article 2

All other provisions of the Managing Director Employment Contract shall remain
unchanged.

 

Artikel 2

Alle übrigen Bestimmungen des Geschäftsführeranstellungsvertrages bleiben
unverändert.

 

 

 

 

_______________, _______________

_______________, _______________

 

 

 

 

Bruker Daltonik GmbH

 

 

 

/s/ FRANK LAUKIEN_______________

/s/  JÜRGEN SREGA ___________

Frank Laukien

Jürgen Srega

 

3

